Citation Nr: 0607926	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-21 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected spondylolisthesis.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).

3.  Entitlement to service connection for a bilateral foot 
disorder manifested by pain and numbness, originally claimed 
as pes planus, and claimed as secondary to the service-
connected spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for 
spondylolisthesis and assigned a 40 percent disability 
rating, effective February 28, 2001.  In that decision, the 
RO also denied entitlement to a TDIU.

This matter also comes to the Board on appeal from an October 
2002 rating decision in which the RO denied service 
connection for pes planus.  This claim was subsequently 
recharacterized as a claim of entitlement to service 
connection for bilateral pain and numbness of the feet as 
secondary to the service-connected spondylolisthesis, 
consistent with the veteran's contentions.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected spondylolisthesis.  He essentially contends 
that the manifestations of his back disorder are more severe 
than is contemplated by the 40 percent rating currently 
assigned.

He is also seeking service connection for a bilateral foot 
disorder, which he has described as pain and numbness in both 
feet.  He contends that this disability developed secondary 
to his service-connected spondylolisthesis.  

A VA clinical record dated in April 2002 shows that the 
veteran was complaining of bilateral foot pain.  It was noted 
by the examiner that his bilateral foot pain could "easily" 
be secondary to a change in his ambulation pattern caused by 
his spondylolisthesis.

Thereafter, in November 2002, the veteran underwent a VA 
peripheral nerves examination to determine the nature and 
etiology of his claimed bilateral foot complaints.  This 
examination was essentially negative for any objective 
findings in either foot.

However, in a December 2003 letter, a private physician 
indicated that the veteran's service-connected disability had 
altered the way he walks in such a way that it stressed other 
joints in the lower extremities, which resulted in chronic 
pain in the feet and ankles.  Similarly, in a February 2004 
progress note, a VA physician noted that the veteran had 
chronic lumbar back pain with secondary bilateral leg pain, 
and bilateral foot pain "aggravated" by his back problems.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  The Board notes that the provisions of 
Diagnostic Code (DC) 5293 (which pertained to intervertebral 
disc syndrome) had been previously changed, effective from 
September 23, 2002.   See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  However, those changes were later incorporated 
into the revised regulations for rating disabilities of the 
spine that became effective on September 26, 2003, and DC 
5293 was renumbered and revised at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243. See 68 Fed. Reg. 51,454-51,456. 

Under the version of DC 5293 that became effective on 
September 23, 2002, Note (1) required that separate 
evaluations must be considered for objective neurologic 
manifestations.  Neurological manifestations were defined as 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  The 
Board notes that a separate rating based on neurological 
abnormalities is also contemplated by the general rating 
criteria that became effective on September 26, 2003.

The Board finds that medical evidence currently of record is 
not sufficient to answer the questions of whether the 
veteran's bilateral foot complaints may represent 
neurological manifestations of his service-connected 
disability so as to warrant a separate rating under the 
applicable criteria, or whether such complaints may be 
manifestations of a distinct foot disability that developed 
secondary to his service-connected back disability so as to 
warrant secondary service connection as provided for under 38 
C.F.R. § 3.310 (2005).  Consequently, the Board finds that a 
remand is necessary so that the veteran can undergo an 
additional VA examination.  

Furthermore, the Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, the Board finds that the VA 
examiner should be specifically asked to address whether the 
veteran's pes planus, as well as any other foot disability 
found on examination, may have been aggravated by the 
service-connected back disability.  

The record reflects that the veteran's claim of entitlement 
to an increased rating for the service-connected 
spondylolisthesis was not adjudicated by the RO under the 
most recent version of the applicable diagnostic criteria, 
which became effective September 26, 2003.  Therefore, once 
the aforementioned development has been completed, the AMC 
should adjudicate the veteran's under both the new and old 
criteria, and apply the version that is found to be most 
favorable to his claim.

Because any evidence developed by the RO as a result of the 
increased rating claim will likely be relevant to the TDIU 
claim, the Board finds these issues to be "inextricably 
intertwined".  Thus, the Board finds that the claim for a 
TDIU rating may not be adjudicated until such time as his 
claim for an increased evaluation has been fully developed.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with what was 
adequate notice at the time to comply with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With the 
issuance of the decision in Dingess/Hartman, this notice is 
not necessarily sufficent to meet the requirements of the 
law.  In addition to the reasons specified above, it is also 
necessary to reamnd this case to ensure that the veteran 
receive the full panoplay of notice required by the law.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should also ask the veteran 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the AMC should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the AMC should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The AMC should arrange for the 
veteran to undergo another VA examination 
to determine the severity of the service-
connected spondylolisthesis, and the 
nature and etiology of the veteran's 
bilateral foot complaints.  The examiner 
should be requested to review the claims 
folder, to include the reports of 
previous VA spine and neurological 
examinations.  The examiner should be 
instructed to include x-ray studies of 
the lumbosacral spines, and to provide 
complete observations of the ranges of 
motion of the lumbosacral spine.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a. Does the lumbosacral spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

b. Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

c. Is there any favorable or unfavorable 
ankylosis of the spine?

d. Please identify any neurological 
findings related to the service-connected 
spondylolisthesis and fully describe the 
extent and severity of those symptoms.  
In particular, offer an opinion as to 
whether any of the veteran's bilateral 
foot complaints constitute neurological 
manifestations of his spondylolisthesis.

e. In addition, if possible, please state 
whether the lumbosacral spine disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.

f. Please conduct a thorough examination 
of the veteran's feet, and identify any 
pathology found.  As to any foot 
disability identified, offer an opinion 
as to whether it is at least as likely as 
not that it was caused or aggravated by 
the veteran's service-connected 
spondylolisthesis.  In particular, offer 
an opinion as to whether the veteran's 
pes planus was aggravated by the service-
connected spondylolisthesis.

3.  The originating agency should provide 
the veteran with appropriate notice 
regarding his claims as required by the 
Court's decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006) 
and in accordance with VBA Fast Letter 
06-04 (March 14, 2006).  This would 
include information on the types of 
evidence that may be submitted to 
substantiate all elements of the claims 
raised, including what is required to 
establish a secondary service connection 
claim and a claim for a total rating 
based on individual unemployability, as 
well as the assignment of a disability 
rating and an effective date for all 
claims at issue. 

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
veteran's claims.  With respect to the 
veteran's service-connected 
spondylolisthesis, the AMC should 
consider that claim under the pertinent 
rating criteria in effect both prior to 
and as of September 26, 2003, applying 
the version most favorable to the 
veteran.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

